Harwell, J.
1. In his motion for a continuance the defendant did not comply with all the requirements of the Penal Code (1910), § 987, necessary to make a complete showing, and, therefore, the court did not err in overruling , the motion.
2. The court correctly instructed the jury upon the theory of agency, raised by the defendant upon the trial, but the jury evidently rejected this theory and found the defendant to be the seller ’ of the whisky.
3. There was evidence to authorize the verdict, and, it having been approved by the trial judge, this court can not interfere.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.